Title: From George Washington to James Mease, 19 February 1778
From: Washington, George
To: Mease, James



Dr Sir
Valley Forge Feby 19th 1778

There having been some suggestions that the pensylvania Troops have not recieved a proportion of the Cloathing, distributed to the Army: also, that they have not been furnished with the quantitys they

are charged with, I have to desire, that if application should be made, you will satisfye the president and Council of this State upon the subject, exhibiting to them your Vouchers and specifying to whom the Supplies were made. I am Dr Sir Your Most Obedt servant

Go: Washington

